      CASE 0:19-cv-00217-PJS-DTS Document 26 Filed 04/25/19 Page 1 of 2




                                       April 25, 2019

Shayne Boodoo
8588 – 134th Street West
Apple Valley, MN 55124


       Re:    Boodoo v. Nelnet Servicing, LLC, et al.
              Case No. 19-cv-0217 (PJS/DTS)

Dear Mr. Boodoo,

       Unlike criminal cases where there is a constitutional right to counsel, a person
involved in a civil case such as yours has no legal right to have the Court appoint a lawyer
to assist him or her. However, the Minnesota Chapter of the Federal Bar Association
(FBA) operates a program of volunteer lawyers who donate their time to assist
unrepresented individuals. The program is called the FBA Pro Se Project. Your case is
being referred to the FBA Pro Se Project and you may be able to obtain a lawyer at no
cost to you through this program.

        If you choose to participate in the Pro Se Project, the Coordinator, Tiffany Sanders,
will attempt to put you in contact with a lawyer who will provide you with a general opinion
on the case and offer you advice on how to proceed. The volunteer lawyer may agree to
represent you, but there is no requirement that he or she do so or that any lawyer be
appointed to assist you. If you would like a volunteer lower to review your case, you must
inform Ms. Sanders of your desire to participate in the Pro Se Project.

       If you choose not to participate in the program, or if a lawyer does not agree to
represent you, your case will proceed, and you will continue to appear pro se; that is, on
your own behalf. Regardless of whether a lawyer represents you, every case in Federal
Court is governed by the Federal rules of civil Procedure and the Local Rules of the United
States District Court for the District of Minnesota. Just as a lawyer would, you will need
to comply with these rules if you continue to appear pro se.
     CASE 0:19-cv-00217-PJS-DTS Document 26 Filed 04/25/19 Page 2 of 2



                                                                               Page 2


        The contact information for the FBA Pro Se Coordinator appears below. If you do
not hear from Ms. Sanders within seven days of this letter and you are interested in
participating in the FBA Pro Se Project attorney referral program, please contact Ms.
Sanders directly.

      Tiffany Sanders
      FBA Pro Se Project Coordinator
      P.O. Box 24378
      Minneapolis, MN 55424
      (612) 965-3711
      proseproject@q.com

                                              Regards,


                                              s/David T. Schultz
                                              DAVID T. SCHULTZ
                                              United States Magistrate Judge


DTS/tjb


cc: Tiffany Sanders
